ORDER PER CURIAM AND NOW, this 15th day of September, 2017, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are as follows: Did the Commonwealth Court err in concluding that the term “instalments of compensation” in Section 319 of the Workers’ Compensation Act, 77 P.S. § 671, encompasses both medical and disability compensation? Did the Commonwealth Court err in finding that the defendant-employer did not waive its rights under Section 319 of the Workers’ Compensation Act, 77 P.S. § 671?